DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "preferably" and also “particularly preferably” renders the claim indefinite because 
Regarding claim 8, 
The language “the smoke detector (2, 8)” is unclear.  It is unclear where the 8 is coming from.
Also, “this further assignment either is carried out analogously to the method described in claim 1” is indefinite because it is unclear what analogously to claim 1 entails exactly – which parts of claim 1 is applicant referring to?
Regarding claims 9 and 10, the language “the smoke detector (2,8)” is unclear. It is unclear where the 8 is coming from.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 12-16 inherit this deficiency as well for failing to correct.
Regarding claim 12, the phrase "preferably" and also “particularly preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) 

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.

Conclusion
Claims 4 and 8-16 have no prior art rejections but are not allowable due to the 112 (b) rejections as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 3,447,744 A1 (Le Guen, et al.) (provided by Applicant), discloses hazard detection unit facilitating user-friendly setup experience.
US Patent No. 10,114,351 (Fadell et al.) discloses smart-home automation system that suggests or automatically implements selected household policies.
US Patent Application Publication No. 2002/0126016 (Sipp) discloses remotely controlled smoke alarm assembly.
US Patent Application Publication No. 10,078,828 (Horton et al.) discloses methods and apparatus for using smart environment devices via application program interfaces.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683